DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite because of the recitations “wherein the driver circuit being configured in such a way that, during a switching process of the power switch, the gate path is temporarily short-circuited either via the charging path or the discharging path, to increase a slope of a switching behavior of the power switch” (emphasis added) is unclear.  It cannot be determined what is being claimed here, for example, it is not clear how the driver circuit can be configured in such a way that, during a switching process of the power switch, the gate path is temporarily short-circuited either via the charging path or the discharging path, to increase a slope of a switching behavior of the power switch because there is nothing in the disclosure describing/supporting these recitations.  For example, which is based on the specification and the recitations of claim 1, it appears that the gate path is referred to path 9 connected between node 4 (See Fig. 1) and node 6 via element 18; the charging path is referred to path 7 connected between node 4 and node 6 via elements 10-13; and the discharging path is referred to path 8 connected between node 4 and node 6 via elements 14-17.  It should be generally understood by those skilled in the art that “the gate path is temporarily short-circuited” means a connection between node 4 and node 6 via element 18. Therefore, it is unclear how the gate path is temporarily short-circuited either via the charging path or the discharging path, to increase a slope of a switching behavior of the power switch. 
Claims 8-12 are rejected due to their dependencies on the base claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 3, 2022